DLD-021                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 20-3119
                                         ___________

                                 IN RE: PETER J. WIRS,
                                                   Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Eastern District of Pennsylvania
                            (Related to Civ. No. 2:19-cv-04072)
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     October 29, 2020
                  Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges
                            (Opinion filed: November 6, 2020)
                                        _________

                                          OPINION *
                                          _________

PER CURIAM

         In September 2019, Peter J. Wirs initiated a proceeding in the United States

District Court for the Eastern District of Pennsylvania, seeking confirmation of an

arbitration award allegedly entered against the Republican National Committee. The

District Court denied relief, holding that Wirs’ claims were barred by the Rooker-

Feldman doctrine and res judicata. Wirs appealed, and we affirmed. In re Motion to

Confirm Arbitration Award, 823 F. App’x 113, 116 (3d Cir. 2020) (not precedential). In


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
October 2020, Wirs filed a petition for a writ of mandamus in this Court, requesting that

we direct the District Court to comply with 9 U.S.C. § 9 and thereby confirm the

arbitration award.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Mandamus is not a substitute for an

appeal; if a petitioner can obtain relief by an ordinary appeal, a court will not issue the

writ. See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006).

       The circumstances here are not extraordinary, and Wirs has failed to show that he

has no other adequate means to challenge the District Court’s refusal to confirm the

arbitration award. In fact, Wirs previously sought our review of the District Court’s

decision. His lack of success in that appeal does not mean that there is no mechanism

available to seek relief. To the extent that a litigant is dissatisfied with the disposition of

an appeal, a proper course of action is to petition for rehearing, which Wirs has already

done, 1 or to file a petition for a writ of certiorari with the United States Supreme Court.

In sum, Wirs has made no showing that the right to issuance of the writ under these

circumstances is “clear and indisputable.”


constitute binding precedent.
1
  We note that several of the arguments that Wirs makes in his mandamus petition were
                                             2
       For the foregoing reasons, we will deny the petition for a writ of mandamus.




included in his rehearing petition.
                                            3